                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )       Cr. No. 17-00742 SOM-1
                              )
         Plaintiff,           )       ORDER DENYING THE
                              )       GOVERNMENT’S MOTION FOR
          vs.
                              )       RECONSIDERATION WITH RESPECT
MELVYN GEAR,                  )       TO ITS REQUEST TO ALLOW TRUDY
                              )
                                      GEAR TO TESTIFY DURING TRIAL
         Defendant.           )
                                      VIA TWO-WAY VIDEOCONFERENCING
_____________________________ )


   ORDER DENYING THE GOVERNMENT’S MOTION FOR RECONSIDERATION
   WITH RESPECT TO ITS REQUEST TO ALLOW TRUDY GEAR TO TESTIFY
           DURING TRIAL VIA TWO-WAY VIDEOCONFERENCING

           Before the court is the Government’s motion for

reconsideration of the order filed on January 3, 2019.    ECF

No. 40.   That order denied the Government’s “Motion in Limine

Seeking a Court Order to Allow an Australian Witness, Trudy

Gear, to Testify Live During the Trial via Two-Way Video-

Teleconferencing.”   ECF No. 39.   The court denies the

Government’s motion for reconsideration, concluding that the

order does not contain the purported errors of fact or law that

the Government complains about.

           In its motion in limine, the Government requested that

Defendant Melvyn Gear’s ex-wife, Trudy Gear (“Trudy”), be

allowed to testify at trial via two-way videoconferencing in

Australia because she was unwilling to travel to Hawaii.     ECF

No. 25.   The court denied the motion because the Government
failed to demonstrate that such videoconferencing was “necessary

to further an important public policy” as required by Maryland

v. Craig, 496 U.S. 836, 850 (1990).   See ECF No. 39, PageID

#s 387-89.   The order explained that (1) “it cannot be the case

that an important public policy arises anytime a foreign witness

is located abroad and refuses to travel to testify at trial,”

and (2) “the denial of Gear’s right to confront Trudy is not

‘necessary’ when a deposition is available under Rule 15 of the

Federal Rules of Criminal Procedure.”   Id. at 387-88.   As a

result, allowing Trudy to testify via videoconferencing would

violate Gear’s right to physical, face-to-face confrontation

under the Confrontation Clause of the Sixth Amendment.    See id.

          The Government’s motion for reconsideration argues

that the order made a manifest error of fact, focusing on the

following statement: “It is this court’s understanding that the

Government has concluded that it will not take Trudy’s

deposition in Australia with or without Gear’s attendance and

with or without Gear’s paying of his own expenses.”   ECF No. 40,

PageID # 391 (quoting ECF No. 39, PageID # 389).   The Government

argues that “i[n] actuality, as the government’s counsel

informed the Court during the hearing on [December 13, 2018,] 1



1 The Government’s motion incorrectly states that the hearing
occurred on January 2, 2019. See ECF No. 34.

                                 2
the government is willing to take Ms. Gear’s deposition”

provided Gear shares equally in all costs associated with the

deposition.   Id. at 391-92.

          This argument overlooks the court’s actual reasoning

in the order and the Government’s statements at the hearing on

its motion in limine on December 13, 2018.    At the start of the

hearing, the court asked what precisely the Government was

seeking in its motion in limine and whether it was requesting a

deposition under Rule 15.   The Government made it abundantly

clear that its motion sought only to allow Trudy to testify via

videoconferencing.   The Government was not seeking to depose

Trudy and would proceed without her testimony should the court

deny their motion in limine:

          MR. SILVERBERG [Government counsel]: . . . .
          We are not moving for a deposition for this
          Court -- there’s no motion for a deposition
          in front of the Court right now. What there
          is is a Motion in Limine for us to have her
          testify live. If the Court wants to deny
          that, which is the Court’s option of course,
          then we’re going to go without her
          testimony.

ECF No. 36-1, PageID # 405.    The Government repeated this

position throughout the hearing:

          THE COURT: Okay. So -- so Rule 15(d) says if
          the deposition was requested by the
          government, and you’re saying you are not
          requesting a deposition.

          MR. SILVERBERG: That’s correct.


                                   3
THE COURT: You only want me to determine
that it is necessary to have testimony by
videoconference. It’s hard for me to rule
that it is necessary if a deposition is
available.

MR. SILVERBERG: Right, and I understand
that because I went through that already.
So twice they’ve stipulated that they would
share the cost. Now they think because of
this recent case, U.S. versus Carter, that
all they have to do is say, We want to
attend, therefore the government will be
compelled to say, Okay, we’ll pay for your
expenses to go.

THE COURT: No, it’s --

MR. SILVERBERG: I refuse to allow the
government to be manipulated that way. They
said this witness is an essential witness.
They’ve said this in three different
stipulations. If they’re willing to forego
her testimony, so are we.

THE COURT: Okay.

MR. SILVERBERG: That’s the bottom line.

. . . .

THE COURT [to defense counsel Mr. Singh]:
Okay. So you are saying that today he’s –
[Gear’s] finances are strained by other
litigation and at this point he will only
agree to a deposition if the government pays
for him and for you?

MR SINGH: That is correct, Judge.

THE COURT: Now, the government, even if it
paid, would pay for travel and subsistence
expenses.




                         4
          MR. SILVERBERG: Your honor, you have to look
          at the first parenthetical [of Rule 15(d)].
          If the deposition is requested by the
          government –-

          THE COURT: Yeah, I know.

          MR. SILVERBERG: We’re not -- we’re not
          requesting.

          THE COURT: Okay.

Id. at 406-07, 415 (emphases added).    At the end of the hearing,

the Government emphasized that it was not seeking a deposition

given its frustrations with the defense:

          MR. SILVERBERG: . . . . [R]ight now, you
          know, in good faith I’ve made so many
          attempts to have a deposition in Australia
          and they’ve been frustrated both by the
          defendant and his counsel and I’ve had
          enough.

Id. at 426.

          These statements demonstrated to the court that, even

if a Rule 15 deposition was procedurally available to the

Government, the Government had chosen not to seek one.    A review

of the transcript supports the court’s understanding.    As stated

in the order, while the Government was within its discretion to

decide not to pursue Trudy’s deposition, the scope of a

defendant’s Confrontation Clause rights cannot be dependent on

the Government’s litigation strategy.   That is, “[w]hile the

court understands the Government’s frustration, the Government

cannot manufacture ‘necessity’ under the Maryland v. Craig


                                5
standard by choosing not to proceed with Trudy’s deposition.”

ECF No. 39, PageID # 388.

           That the Government is now clarifying its willingness

to proceed with the deposition under certain conditions is

irrelevant to whether the existing order is based on a manifest

error of fact.   To date, there is no motion seeking a Rule 15

deposition before this court.   The Government is of course free

to file a motion arguing that it is entitled to take Trudy’s

deposition without Gear’s presence under Rule 15(c)(3), or that

it should not be required to pay Gear’s share of the deposition

costs under Rule 15(d).   Until that happens, the court sees no

factual error in its order.

           Relatedly, in its motion for reconsideration, the

Government “moves alternatively for an evidentiary hearing to

determine the defendant’s true financial picture and not just

his bank balance.”   ECF No. 40, PageID # 394.   If the Government

wants an evidentiary hearing to determine whether Gear can in

fact afford the costs of a deposition, it must first follow the

procedures set forth in Rule 15 and file a motion in the normal

course.   It may not embed a new motion in what purports to be a

reconsideration motion, especially when the new motion is

predicated on a deposition process that the Government has not

moved for.



                                 6
          Lastly, the Government argues that the order made a

manifest error of law by failing to recognize that Rule 15(c)(3)

“specifically recognizes that when a witness is located outside

of the United States, special rules apply which satisfy the

defendant’s Confrontation Clause rights.”       Id. at 396.    Rule

15(c)(3) does not have the wide-reaching application that the

Government suggests; it speaks only to depositions, not to

testimony at trial.   Moreover, the Government cites no case law

suggesting that Rule 15(c)(3) is relevant to determining whether

the Maryland v. Craig standard is satisfied or whether two-way

videoconferencing will violate a defendant’s Confrontation

Clause rights.

          The Government argues, “And, if that Rule is

constitutional, and it surely must be if it was enacted by the

Supreme Court, then it is a manifest error of law for this Court

to hold, as it did, that there is no ‘important public policy’

merely because ‘a foreign witness is located abroad and refuses

to travel to testify at trial.’”       Id. at 398.   The Government

appears to be arguing that the very existence of Rule 15(c)(3)

satisfies the “important public policy” requirement.        This court

is unaware of any authority for that proposition.        The

Government may not manufacture a manifest error of law by bald

assertion.



                                   7
          For the reasons discussed above, the Government’s

motion for reconsideration is DENIED.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, January 9, 2019.




                         /s/ Susan Oki Mollway

                         Susan Oki Mollway
                         United States District Judge


United States of America v. Melvyn Gear, Cr. No. 17-00742 SOM-1;
ORDER DENYING THE GOVERNMENT’S MOTION FOR RECONSIDERATION WITH
RESPECT TO ITS REQUEST TO ALLOW TRUDY GEAR TO TESTIFY DURING
TRIAL VIA TWO-WAY VIDEOCONFERENCING.




                                8
